Citation Nr: 1219304	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  10-20 709	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement an initial evalution in excess of 50 percent for posttraumatic stress disorder and adjustment disorder.



REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney



INTRODUCTION

The Veteran had honorable active service from August 1951 to August 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for adjustment disorder, and assigned a 30 percent initial evaluation, effective from February 19, 2009.  During the pendency of the appeal, an April 2012 rating decision awarded a 50 percent initial evaluation for posttraumatic stress disorder and adjustment disorder, effective from February 19, 2009.

FINDING OF FACT

On May 24, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant's authorized representative has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


